DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 08/06/2021 has been entered and is currently under consideration.  Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 15 have been amended to recite a consolidated moulded body.  However, applicant specification does not disclose a consolidated moulded body.
Furthermore, the claims recite the moulded body is not consolidated between the heating and the irradiation.  While negative limitations are not inherently indefinite, any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.  See MPEP 2173.05(I).  Applicant does not positively recite a consolidation step and cannot therefore claim it in the negative without introducing new matter.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 4-5, 7-9, 12, 15-16, and 20 are rendered indefinite because it is not clear whether “the moulded body” refers to the cross-linked moulded body of the 
For the purpose of compact prosecution, the moulded body has been interpreted to be a general moulded body.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muratoglu et al. (US 2016/0250779 of record) hereinafter Muratoglu.
Regarding claim 1, Muratoglu teaches:
A method for producing a cross-linked moulded body from UHMWPE ([0234]), comprising the steps:
- providing a consolidated moulded body from UHMWPE and an added antioxidant ([0234]);
- heating the moulded body to a temperature of 100 °C or more ([0234]),
- irradiating the moulded body in order to cross-link the UHMWPE in the moulded body, wherein the irradiation of the moulded body is carried out with radiation ([0234]),
and the moulded body is not consolidated between the heating and the irradiation ([0234]; the moulded body is heated during consolidation, but there is no further consolidation step after this heating step).
Muratoglu does not teach x-ray radiation.
However, Muratoglu teaches electron radiation and, in an alternative embodiment, Muratoglu further teaches that using electron radiation is functionally equivalent to using x-ray radiation ([0037, 0059, 0171]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have chosen x-ray radiation in place of electron radiation since Muratoglu teaches x-ray radiation and electron radiation to be functional equivalents.
Regarding claim 2, Muratoglu teaches the method of claim 1.
Muratoglu does not teach wherein the antioxidant is selected from tocopherols, tocotrienols, ascorbic acid, polyphenolic antioxidants, butylhydroxytoluol, and butylhydroxyanisole.
However, Muratoglu teaches vitamin E and, in an alternative embodiment, Muratoglu further teaches α-tocopherol as a functional equivalent to vitamin E ([0056]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have chosen α-tocopherol in place of vitamin E since Muratoglu teaches α-tocopherol and vitamin E to be functional equivalents.
Regarding claim 3, Muratoglu teaches the method of claim 2.
Muratoglu further teaches wherein the antioxidant is α-tocopherol ([0056]).
Regarding claim 4, Muratoglu teaches the method of claim 1.
Muratoglu further teaches wherein the moulded body is produced by mixing pulverulent or granular UHMWPE with the antioxidant and then compacting the mixture ([0008, 0046, 0234]).
Regarding claim 5, Muratoglu teaches the method of claim 1.
Muratoglu further teaches wherein the amount of the antioxidant in the moulded body is in the range of 0.02 to 2% by weight ([0234]).
Regarding claim 6, Muratoglu teaches the method of claim 1.
Muratoglu does not explicitly teach wherein the UHMWPE has a molecular weight in the range of 5* 106 to 107 g/mol.
However, Muratoglu teaches a range of values for the molecular weight that overlaps with the claimed range ([0003]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed 
Muratoglu does not explicitly teach a density in the range of 0.92 to 0.94 g/cm3.
However, Muratoglu teaches a density that is close to the claimed range ([0073]).
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  See MPEP 2144.05.
Since close ranges/values are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the density as taught by Muratoglu that is close to the claimed range.
Regarding claim 7, Muratoglu teaches the method of claim 1.
Muratoglu does not teach wherein the moulded body has a dimension of 50 mm in each spatial direction.
However, it has been held that changes in size are obvious over the prior art and mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  See MPEP 2144.04(IV)(A).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process to produce a moulded body with the claimed dimensions.
Regarding claim 8
Muratoglu does not explicitly recite the heating of the moulded body is carried out in such a way that the moulded body retains a temperature of 90 °C or more during the irradiation.
However, Muratoglu teaches that the cooling step before irradiating may be omitted ([0008]), which means that the moulded body would retain its temperature.
Regarding claim 9, Muratoglu teaches the method of claim 1.
Muratoglu further teaches wherein the moulded body is arranged in a thermal insulation during the irradiation ([0080]).
Regarding claim 10, Muratoglu teaches the method of claim 1.
Muratoglu does not explicitly recite wherein the heating is carried out to a temperature below the melting point of the UHMWPE.
However, Muratoglu teaches a range of values for the heating that overlaps with the claimed value ([0060]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the heating temperature as taught by Muratoglu that overlaps with the claimed range.
Regarding claim 11, Muratoglu teaches the method of claim 1.
Muratoglu does not explicitly recite wherein the heating is carried out to a temperature in the range of or above the melting point of the UHMWPE.
However, Muratoglu teaches a range of values for the heating that overlaps with the claimed value ([0060]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the heating temperature as taught by Muratoglu that overlaps with the claimed range.
Regarding claim 12, Muratoglu teaches the method of claim 1.
Muratoglu does not teach wherein the moulded body is irradiated with a radiation dose of 60 to 110 kGy.
However, Muratoglu teaches a range of values for the radiation dose that overlaps with the claimed range ([0171]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the radiation dose as taught by Muratoglu that overlaps with the claimed range.
Regarding claim 13
Muratoglu does not explicitly teach wherein the irradiation is performed with a dose rate of 10 to 30 kGy/h.
However, Muratoglu teaches a range of values for the dose rate that overlaps with the claimed range ([0171]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the dose rate as taught by Muratoglu that overlaps with the claimed range.
Regarding claim 14, Muratoglu teaches the method of claim 1.
Muratoglu does not explicitly teach wherein the irradiation is performed during a period of 3 to 7 hours.
However, Muratoglu teaches a range of values for the dose and dose rate that would result in an irradiation period that overlaps with the claimed range ([0171]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the dose and dose rate as taught by Muratoglu that would result in an irradiation period that overlaps with the claimed range.
Regarding claim 15, Muratoglu teaches:
A method for producing an implant or implant part, comprising the steps:
providing a consolidated moulded body from UHMWPE and an added antioxidant ([0234]);
heating the moulded body to a temperature of 100 °C or more ([0234]),
irradiating the moulded body in order to cross-link the UHMWPE in the moulded body,
machining of the cross-linked moulded body ([0022]),
wherein the irradiation of the moulded body is carried out with radiation ([0234]),
and the moulded body is not consolidated between the heating and the irradiation ([0234]; the moulded body is heated during consolidation, but there is no further consolidation step after this heating step).
Muratoglu does not teach x-ray radiation.
However, Muratoglu teaches electron radiation and, in an alternative embodiment, Muratoglu further teaches that using electron radiation is functionally equivalent to using x-ray radiation ([0037, 0059, 0171]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have chosen x-ray radiation in place of electron radiation since Muratoglu teaches x-ray radiation and electron radiation to be functional equivalents.
Regarding claim 16
Muratoglu further teaches an alternative embodiment wherein the moulded body is not subjected to any thermal aftertreatment between the irradiation and the machining ([0022]).
Regarding claim 17, Muratoglu teaches the method of claim 15.
Muratoglu further teaches wherein the implant or implant part is packaged and sterilized by means of ethylene oxide ([0041]).
Regarding claim 18, Muratoglu teaches the method of claim 10.
Muratoglu does not explicitly recite wherein the heating is carried out to a temperature of 110 to 120 °C.
However, Muratoglu teaches a range of values for the heating temperature that overlaps with the claimed range ([0060]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the heating temperature as taught by Muratoglu that overlaps with the claimed range.
Regarding claim 19, Muratoglu teaches the method of claim 18.
Muratoglu does not explicitly teach wherein the heating is carried out over a period of 10 to 20 hours at a temperature of 115 *C.
However, Muratoglu teaches a range of values for the heating period and temperature that overlaps with the claimed range ([0035, 0060]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the heating period and temperature as taught by Muratoglu that overlaps with the claimed range.
Regarding claim 20, Muratoglu teaches the method of claim 8.
Muratoglu does not explicitly recite wherein the heating of the moulded body is carried out in such a way that the moulded body retains a temperature of 100 °C during the irradiation.
However, Muratoglu teaches that the cooling step before irradiating may be omitted ([0008]), which means that the moulded body would retain its temperature.
Response to Arguments
Applicant's arguments filed 08/06/2021 have been fully considered but they are not persuasive.
Applicant argues that Muratoglu does not teach the moulded body is not consolidated between the heating and the irradiation.  However, in [0234], Muratoglu teaches that the moulded body is heated and consolidated simultaneously, and is then irradiated with no further consolidation step.
Furthermore, applicant amendment to claims 1 and 15 regarding consolidation and a consolidated moulded body have introduced new matter.  See 112a rejection above.  For at least the above reason, the application is not in condition for allowance.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song (US 20150266210) teaches a similar UHMWPE processing but without an antioxidant.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                                                                                                                                                       /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743